Citation Nr: 0613181	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  97-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for large perforation of nasal septum.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) from June 1994 to November 
2003. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1956 to July 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and September 1995 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
which denied entitlement to the benefits currently sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Board received medical evidence from the veteran in 
December 2005, after the last supplemental statement of the 
case was issued.  On March 1, 2006, the Board notified the 
veteran of his right to have the agency of original 
jurisdiction (AOJ) consider this evidence in the first 
instance.  He was also informed of his ability to waive that 
right and have the Board proceed with its adjudication of his 
appeal.  The veteran had 45 days from the mailing of the 
letter to waive his right.  He did not reply.  Therefore, the 
Board must remand these matters so that the AOJ may review 
the evidence received by the Board in December 2005.

Accordingly, the case is REMANDED for the following action:

Review the medical evidence received in 
December 2005 and readjudicate the 
veteran's claims.  If the determinations 
remain unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.
The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





